 



Exhibit 10.6
June 28, 2007

     
To:
  Parker Drilling Company
 
  1401 Enclave Parkway, Suite 600
 
  Houston, Texas 77077
 
  Attn: General Counsel
Telephone: (281) 406-2000
 
  Facsimile: (281) 406-2001
 
   
From:
  Lehman Brothers Inc., acting as Agent
 
  Lehman Brothers OTC Derivatives Inc., acting as Principal
 
  c/o Lehman Brothers
 
  745 Seventh Avenue
 
  New York, NY 10019
 
  Attn: Andrew Yare – Transaction Management Group
 
  Facsimile:         646-885-9546 (United States of America)
 
  Telephone:        212-526-9986
 
   
Re:
  Issuer Warrant Transaction
 
  (Transaction Reference Number:                    )

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Lehman Brothers OTC
Derivatives Inc., acting as Principal (“Lehman”) and Parker Drilling Company
(“Issuer”). This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below. This Confirmation is sent on behalf
of both Lehman and Lehman Brothers Inc., acting as Agent (“LBI”). Lehman
Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (except to the extent expressly amended by this
Confirmation) (the “Equity Definitions”, and together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. and as in effect on the date hereof (“ISDA”). In
the event of any inconsistency between the 2000 Definitions and the Equity
Definitions, the Equity Definitions will govern. For purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as context requires.
     This Confirmation evidences a complete and binding agreement between Lehman
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Lehman and
Issuer had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation, except to the extent amended, modified
or supplemented by this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

 



--------------------------------------------------------------------------------



 



     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
   
 
   
Agent:
  LBI is acting as agent on behalf of Lehman and Issuer for the Transaction. LBI
has no obligations, by guarantee, endorsement or otherwise, with respect to the
performance of the Transaction by either party.
 
   
Trade Date:
  June 28, 2007
 
   
Effective Date:
  July 5, 2007, subject to Section 8(o) below
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  Lehman
 
   
Shares:
  The Common Stock of Issuer, par value USD 0.162/3 per share (Ticker Symbol:
“PKD”).
 
   
Number of Warrants:
  For each Component, as provided in Annex A to this Confirmation.
 
   
Warrant Entitlement:
  One Share per Warrant
 
   
Strike Price:
  USD 18.2875
 
   
Premium:
  USD 1,863,000
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  New York Stock Exchange

2



--------------------------------------------------------------------------------



 



     
Related Exchange:
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
Expiration Time:
  Valuation Time
 
   
Expiration Date:
  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date occurring on the Final Disruption Date in respect of
any other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent, upon prior written notice to Issuer, and good faith and in a
commercially reasonable manner. “Final Disruption Date” means March 6, 2013.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make commercially
reasonable adjustments to the number of Warrants for the relevant Component for
which such day shall be the Expiration Date and shall designate the Scheduled
Trading Day determined in the manner described in the immediately preceding
sentence as the Expiration Date for the remaining Warrants for such Component.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by (A) adding the
term “reasonably” before the term “determines” in clause (ii) thereof and
(B) deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be,” in clause (ii) thereof.

3



--------------------------------------------------------------------------------



 



     
Automatic Exercise:
  Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date unless Lehman notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.
 
   
Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  To be provided by Issuer.
 
   
Settlement Terms:
   
 
   
In respect of any Component:
   
 
   
Settlement Currency:
  USD
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Lehman a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Lehman and cash in lieu of any fractional shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
 
   
Number of Shares to be Delivered:
  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price divided by (B) such VWAP Price.
 
   
 
  The Number of Shares to be Delivered shall be delivered by Issuer to Lehman no
later than 5:00 P.M. (local time in New York City) on the relevant Settlement
Date.
 
   
VWAP Price:
  For any Valuation Date, the Rule 10b-18 dollar volume weighted average price
per Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “PKD.N <Equity> AQR SEC” (or any
equivalent successor thereto, if such page is not available) or, in the event
such price is not so reported on such Valuation Date for any reason, as
reasonably determined by the Calculation Agent using a volume-weighted method.

4



--------------------------------------------------------------------------------



 



     
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 (i), (iv) and (v) of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Issuer is the issuer of
the Shares) and 9.12 of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.
 
   
Adjustments:
   
 
   
In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Dividend:
  Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date.
 
   
Extraordinary Dividend Adjustment:
  If at any time during the period from and including the Trade Date, to but
excluding the last Expiration Date, an ex-dividend date for an Extraordinary
Dividend occurs, then the Calculation Agent will upon prior written notice to
Issuer make commercially reasonable adjustments to the Strike Price, the Number
of Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction to preserve the
fair value of the Transaction to Lehman after taking into account such
Extraordinary Dividend.
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
(c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination)
 
   
Tender Offer:
  Applicable

5



--------------------------------------------------------------------------------



 



     
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Nationalization, Insolvency
or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Market or The Nasdaq Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange; provided further that, in determining
any Cancellation Amount, notwithstanding any term or provision in the Agreement
or the Equity Definitions, the Calculation Agent shall comply with the terms and
provisions set forth in Section 8(p)(iii) of this Confirmation.
 
   
Additional Disruption Events:
   
 
   
(a) Change in Law:
  Applicable (provided that clause (y) of this term set forth in
Section 12.9(a)(ii) of the Equity Definitions shall not apply)
 
   
(b) Failure to Deliver:
  Applicable
 
   
(c) Insolvency Filing:
  Applicable
 
   
(d) Hedging Disruption:
  Applicable
 
   
(e) Increased Cost of Hedging:
  Applicable
 
   
(f) Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
   2.00% 
 
   
(g) Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
   0.25% 

6



--------------------------------------------------------------------------------



 



     
Hedging Party:
  Lehman for all applicable Additional Disruption Events
 
   
Determining Party:
  Lehman for all applicable Extraordinary Events
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

     3. Calculation Agent: LBI; provided that all calculations, determinations
and adjustments made by LBI in respect of this Transaction as Calculation Agent
shall be made in good faith and in a commercially reasonable manner.
     4. Account Details:

         
 
  Lehman Payment Instructions:   JPMorgan Chase Bank
 
      Swift Code: CHASUS33XXX
 
      ABA: 021000021
 
      Account Name: Lehman Brothers OTC Derivatives
 
      Account No.: 066626277
 
       
 
  Issuer Payment Instructions:   To be provided by Issuer.

     5. Offices:
The Office of Lehman for the Transaction is:
Lehman Brothers OTC Derivatives Inc.
c/o Lehman Brothers
745 Seventh Avenue
New York, NY 10019
Attn: Andrew Yare – Transaction Management Group
Facsimile:       646-885-9546 (United States of America)
Telephone:     212-526-9986
     The Office of Issuer for the Transaction is:
Parker Drilling Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attn: General Counsel
Telephone:       (281) 406-2000
Facsimile:         (281) 406-2001
     6. Notices: For purposes of this Confirmation:

7



--------------------------------------------------------------------------------



 



     (a) Address for notices or communications to Issuer:

         
 
  To:   Parker Drilling Company
 
      1401 Enclave Parkway, Suite 600
 
      Houston, Texas 77077
 
  Attn:   General Counsel
 
  Telephone:   (281) 406-2000
 
  Facsimile:   (281) 406-2001

     (b) Address for notices or communications to Lehman:
To be provided by Lehman
     7. Representations, Warranties and Agreements:

  (a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Lehman as follows:

  (i)   On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.     (ii)
  Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Lehman is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 133, as
amended, or 150, EITF Issue No. 00-19 (or any successor issue statements) or
under FASB’s Liabilities & Equity Project.     (iii)   Prior to the Trade Date,
Issuer shall deliver to Lehman a resolution of Issuer’s board of directors
authorizing the Transaction and such other certificate or certificates as Lehman
shall reasonably request.     (iv)   Issuer is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) in violation of the
Exchange Act or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) in
violation of the Exchange Act.     (v)   On any Expiration Date, Issuer shall
not, and shall cause its affiliates and affiliated purchasers (each as defined
in Rule 10b-18) not to, directly or indirectly (including, without limitation,
by means of a cash-settled or other derivative instrument) purchase,

8



--------------------------------------------------------------------------------



 



    offer to purchase, place any bid or limit order that would effect a purchase
of, or commence any tender offer relating to, any Shares (or an equivalent
interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable for Shares on any Expiration Date.     (vi)   Issuer is not, and
after giving effect to the transactions contemplated hereby will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (vii)   On the Trade Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.     (viii)   Issuer shall
not take any action to decrease the number of Available Shares below the Capped
Number (each as defined below).     (ix)   Issuer understands no obligations of
Lehman to it hereunder will be entitled to the benefit of deposit insurance and
that such obligations will not be guaranteed by any affiliate of Lehman or any
governmental agency.

  (b)   Each of Lehman and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.     (c)   Each of Lehman and Issuer acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(2) thereof. Accordingly, Lehman represents and
warrants to Issuer that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.     (d)   Each of Lehman and Issuer agrees and acknowledges that Lehman is
a “swap participant” and “financial participant”, and that Issuer is a “swap
participant”, in each case within the meaning of Sections 101(53C) and 101(22A)
of Title 11 of the United States Code (the “Bankruptcy Code”). The parties
hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Lehman is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

9



--------------------------------------------------------------------------------



 



  (e)   Issuer shall deliver to Lehman an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Lehman in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.     8.  
Other Provisions:     (a)   Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events. If, subject to Section 8(l)
below, Issuer shall owe Lehman any amount pursuant to Sections 12.2, 12.3, 12.6,
12.7 or 12.9 of the Equity Definitions (except in the event of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Issuer is the Defaulting Party or a Termination
Event in which Issuer is the Affected Party, that resulted from an event or
events within Issuer’s control) (a “Payment Obligation”), Issuer shall have the
right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Lehman, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date
or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Lehman the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received

10



--------------------------------------------------------------------------------



 



     
 
  by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

  (b)   Registration/Private Placement Procedures. (i) If, in the commercially
reasonable judgment of Lehman acting in good faith, for any reason, any Shares
or any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to Lehman hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by Lehman
under Rule 144(k) under the Securities Act of 1933, as amended (the “Securities
Act”), then the provisions set forth in this Section 8(b) shall apply. At the
election of Issuer by notice to Lehman within one Exchange Business Day after
the relevant delivery obligation arises, but in any event at least one Exchange
Business Day prior to the date on which such delivery obligation is due, either
(A) all Delivered Securities delivered by Issuer to Lehman shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by Lehman (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Lehman) or (B) Issuer shall deliver additional Delivered
Securities so that the value of such Delivered Securities, as determined by the
Calculation Agent in good faith and upon prior written notice to Issuer, to
reflect a commercially reasonable liquidity discount, equals the value of the
number of Delivered Securities that would otherwise be deliverable if such
Delivered Securities were freely tradeable (without prospectus delivery) upon
receipt by Lehman (such value, the “Freely Tradeable Value”); provided that
Issuer may not make the election described in this clause (B) if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the delivery by Issuer to Lehman (or any affiliate designated by Lehman) of
the Delivered Securities or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Delivered Securities by
Lehman (or any such affiliate of Lehman). (For the avoidance of doubt, as used
in this paragraph (b) only, the term “Issuer” shall mean the issuer of the
relevant securities, as the context shall require.)

  (ii)   If Issuer makes the election described in clause (b)(i)(A) above:

  (A)   Lehman (or an Affiliate of Lehman designated by Lehman) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Lehman or such Affiliate, as the case may be, in its discretion;
and

11



--------------------------------------------------------------------------------



 



  (B)   Lehman (or an Affiliate of Lehman designated by Lehman) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Lehman or such Affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Lehman or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Lehman and its Affiliates and Issuer, shall provide for the
payment by Issuer of all reasonable expenses incurred thereby in connection with
such resale, including all registration costs and all reasonable fees and
expenses of counsel for Lehman, and shall provide for the delivery of
accountants’ “comfort letters” to Lehman or such Affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

  (iii)   If Issuer makes the election described in clause (b)(i)(B) above:

  (A)   all Delivered Securities shall be delivered to Lehman (or any Affiliate
of Lehman designated by Lehman) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof;     (B)  
Lehman (or an Affiliate of Lehman designated by Lehman) and any potential
institutional purchaser of any such Delivered Securities from Lehman or such
Affiliate identified by Lehman shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);     (C)
  Lehman (or an Affiliate of Lehman designated by Lehman) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Delivered Securities by
Issuer to Lehman or such Affiliate and the private resale of such shares by
Lehman or such Affiliate, substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to Lehman and Issuer, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Lehman and its Affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all fees and expenses of counsel for Lehman, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Lehman or such
Affiliate with respect to the financial statements and certain financial

12



--------------------------------------------------------------------------------



 



      information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and     (D)   Issuer agrees
that any Delivered Securities so delivered to Lehman, (i) may be transferred by
and among Lehman and its Affiliates, and Issuer shall effect such transfer
without any further action by Lehman and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed with
respect to such Delivered Securities, Issuer shall promptly remove, or cause the
transfer agent for such Shares or securities to remove, any legends referring to
any such restrictions or requirements from such Delivered Securities upon
delivery by Lehman (or such Affiliate of Lehman) to Issuer or such transfer
agent of seller’s and broker’s representation letters customarily delivered by
Lehman in connection with resales of restricted securities pursuant to Rule 144
under the Securities Act, without any further requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Lehman (or such affiliate of Lehman), in each case except to the
extent reasonably requested by Issuer following a change in the Securities Act
or rules, regulations or the SEC’s interpretations thereunder and to the extent
necessary to ensure compliance by Issuer or Lehman with applicable securities
laws.

  (iv)   For the avoidance of doubt (and notwithstanding anything herein, in the
Agreement or otherwise to the contrary), Issuer may deliver Delivered Securities
which are unregistered under the Securities Act.

  (c)   Make-whole. If Issuer makes the election described in clause (b)(i)(B)
of paragraph (b) of this Section 8, then Lehman or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Lehman completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”).
Lehman shall in the case of any such sale use its best efforts acting in good
faith so as to complete any such sale as expeditiously as possible and to obtain
an amount or amounts which equal or exceed the Required Proceeds. If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Lehman shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Lehman by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount; and provided that the Issuer shall determine, in its
sole discretion, whether to deliver cash or such Make-whole Shares. The Resale
Period shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

13



--------------------------------------------------------------------------------



 



  (d)   Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Lehman be entitled to receive,
or shall be deemed to receive, any Shares if, upon such receipt of such Shares,
the “beneficial ownership” (within the meaning of Section 13 of the Exchange Act
and the rules promulgated thereunder) of Shares by Lehman or any entity that
directly or indirectly controls Lehman (collectively, “Buyer Group”) would be
equal to or greater than 9% or more of the outstanding Shares. If any delivery
owed to Lehman hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Lehman gives notice to Issuer
that such delivery would not result in Buyer Group directly or indirectly so
beneficially owning in excess of 9% of the outstanding Shares.     (e)  
Limitations on Settlement by Issuer. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 1,661,099 Shares (the
“Capped Number”), as such number may be adjusted for Share splits or Share
combinations. Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes and unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Lehman of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.     (f)  
Right to Extend. Lehman may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
Lehman determines, in its reasonable discretion, and with the prior written
consent of Issuer (such consent not to be unreasonably withheld) that such
extension is reasonably necessary or appropriate to preserve Lehman’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Lehman to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Lehman
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Lehman.     (g)   Equity Rights. Lehman
acknowledges and agrees that this Confirmation is not intended to convey to it
rights with respect to the Transaction that are senior to the claims of common
stockholders in the event of Issuer’s bankruptcy. For the avoidance of doubt,
the parties agree that the preceding sentence shall not apply at any time other
than during Issuer’s bankruptcy to any claim arising as a result of a breach by
Issuer of any of its obligations under this Confirmation or the Agreement. For
the avoidance of doubt, the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.

14



--------------------------------------------------------------------------------



 



  (h)   Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:

  (i)   The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a dilutive or
concentrative effect on the theoretical value of the relevant Shares or options
on the Shares and, if so, will (i) make appropriate adjustment(s), if any, to
any one or more of:’ and, the portion of such sentence immediately preceding
clause (ii) thereof is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, Extraordinary Dividends (within the
meaning of this Confirmation) or liquidity relative to the relevant Shares)”;  
  (ii)   Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Lehman’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer’s”     (iii)   Section 12.9(b) of the Equity Definitions is hereby
amended by (1) replacing the word “two” with “three” in the third line of clause
(i), fourth to last line of clause (ii), third line of clause (iii), eighth line
of clause (iv), fourth line of clause (v) and fifth line of clause (vi) and (2)
replacing the word “second” with “third” in the ninth and tenth lines of clause
(vi).

  (i)   Agreement in Respect of Termination Amounts. Notwithstanding any term or
provision in this Confirmation, the Equity Definitions or the Agreement, but
without limiting Section 8(p)(iii) of this Confirmation, in determining any
amounts payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred in connection with terminating, liquidating or
reestablishing any hedge related to the Transaction (or any gain resulting from
any of them).     (j)   Transfer and Assignment. Lehman may transfer or assign
its rights and obligations hereunder and under the Agreement, (i) in whole or in
part, at any time to any person or entity whatsoever with the consent of Issuer,
provided that such consent will not be unreasonably withheld or (ii) to any
affiliate of Lehman that is guaranteed by Lehman Brothers Holdings Inc.     (k)
  Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Issuer and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and

15



--------------------------------------------------------------------------------



 



      all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.     (l)
  Designation by Lehman. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Lehman to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Lehman may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Lehman obligations in
respect of the Transaction and any such designee may assume such obligations.
Lehman shall be discharged of its obligations to Issuer to the extent of any
such performance and shall not be discharged at any time prior thereto..     (m)
  No Netting and Set-off. Multiple Transaction Payment Netting and the
provisions of Section 6(f) of the Agreement shall not apply. Each party waives
any and all rights it may have to set-off delivery or payment obligations it
owes to the other party under the Transaction against any delivery or payment
obligation owed to it by the other party, whether arising under the Agreement,
under any other agreement between the parties thereto, by operation or law or
otherwise.     (n)   Additional Termination Event. If Lehman reasonably
determines that it is advisable to terminate a portion of the Transaction so
that Lehman’s related hedging activities will comply with applicable securities
laws, rules or regulations, an Additional Termination Event shall occur in
respect of which (1) Issuer shall be the sole Affected Party and (2) the
Transaction shall be the sole Affected Transaction.     (o)   Effectiveness. If,
prior to the Effective Date, Lehman reasonably determines that it is advisable
to cancel the Transaction because of concerns that Lehman’s related hedging
activities could be viewed as not complying with applicable securities laws,
rules or regulations, the Transaction shall be cancelled and shall not become
effective, and neither party shall have any obligation to the other party in
respect of the Transaction.     (p)   Amendments to the Agreement.
Notwithstanding any term or provision contained in the Agreement, (i) at any
time prior to April 15, 2012 no Potential Event of Default or Event of Default
shall apply with respect to Issuer as a defaulting party, and no Termination
Event shall apply with respect to Issuer as an Affected Party, in each and any
such case, except to the extent any such Event of Default or Termination Event
results in the occurrence and continuance of an Additional Termination Event (as
specified in this Confirmation) or an Extraordinary Event elected as being
applicable in this Confirmation, and Issuer shall have no Specified Entities or
Credit Support Providers for purposes of the Agreement and this Transaction;
(ii) without limiting the generality of the foregoing, and within the time
period and subject to the other conditions specified in clause (i), the Events
of Default specified in Sections 5(a) (ii) (except to the extent that any
violation of any such agreement or delivery obligation described therein or in
this Confirmation would reasonably be expected to have a material adverse effect
on the ability of Issuer to perform its delivery obligations under this
Transaction), (iii), (iv) (except to the extent any misrepresentation made under
this Confirmation or under the Agreement would reasonably be expected to have a
material adverse effect on the ability of Issuer to perform its obligations
under this Transaction), (v), or (vi) of the Agreement, and the Termination
Events specified in the Agreement, shall not apply with respect to Issuer; and
(iii) with respect to any early termination of all or any portion of this
Transaction for any reason pursuant to the terms of this Confirmation, the
Equity Definitions and/or the Agreement, and additionally notwithstanding any
term or provision in the Equity Definitions, (A) any amount payable (or to be
payable) by either party hereto to the other party hereto arising as a result of
such early termination (including any costs resulting from

16



--------------------------------------------------------------------------------



 



      unwinding hedging transactions) shall be determined in good faith and in a
commercially reasonable manner and (B) without limiting the foregoing, the party
determining the amount of any such payment (whether Lehman, Issuer or the
Calculation Agent) shall (1) utilize commercially reasonable procedures and
methodologies so as to produce a commercially reasonable determination of such
amount, and (2) disclose in reasonable detail the material information utilized
(or to be utilized) by such party in making such determination.     (q)  
Regulatory Provisions.

  (i)   Issuer represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.     (ii)   The Agent will furnish Issuer upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction evidenced hereby.

  (r)   Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.     (s)   Governing Law. THIS
CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES
HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

17



--------------------------------------------------------------------------------



 

\

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

              Yours sincerely,   Accepted and agreed to:
 
            Lehman Brothers OTC Derivatives Inc.   Parker Drilling Company
 
           
By:
      By:    
 
           
Name:
      Name:    
Title:
      Title:    

Execution time will be furnished upon Party B’s written request.

18



--------------------------------------------------------------------------------



 



Annex A
     For each Component of the Transaction, the Number of Warrants and
Expiration Date is set forth below.

                Component Number   Number of Warrants   Expiration Date
1.
    9,228       October 15, 2012
2.
    9,228       October 16, 2012
3.
    9,228       October 17, 2012
4.
    9,228       October 18, 2012
5.
    9,228       October 19, 2012
6.
    9,228       October 22, 2012
7.
    9,228       October 23, 2012
8.
    9,228       October 24, 2012
9.
    9,228       October 25, 2012
10.
    9,228       October 26, 2012
11.
    9,228       October 29, 2012
12.
    9,228       October 30, 2012
13.
    9,228       October 31, 2012
14.
    9,228       November 1, 2012
15.
    9,228       November 2, 2012
16.
    9,228       November 5, 2012
17.
    9,228       November 6 2012
18.
    9,228       November 7, 2012
19.
    9,228       November 8, 2012
20.
    9,228       November 9, 2012
21.
    9,228       November 12, 2012
22.
    9,228       November 13, 2012
23.
    9,228       November 14, 2012
24.
    9,228       November 15, 2012
25.
    9,228       November 16, 2012
26.
    9,228       November 19, 2012
27.
    9,228       November 20, 2012
28.
    9,228       November 21, 2012
29.
    9,228       November 23, 2012
30.
    9,228       November 26, 2012
31.
    9,228       November 27, 2012
32.
    9,228       November 28, 2012
33.
    9,228       November 29, 2012
34.
    9,228       November 30, 2012
35.
    9,228       December 3, 2012
36.
    9,228       December 4, 2012
37.
    9,228       December 5, 2012
38.
    9,228       December 6, 2012
39.
    9,228       December 7, 2012
40.
    9,228       December 10, 2012
41.
    9,228       December 11, 2012
42.
    9,228       December 12, 2012
43.
    9,228       December 13, 2012
44.
    9,228       December 14, 2012
45.
    9,228       December 17, 2012
46.
    9,228       December 18, 2012
47.
    9,228       December 19, 2012
48.
    9,228       December 20, 2012
49.
    9,228       December 21, 2012

19



--------------------------------------------------------------------------------



 



                Component Number   Number of Warrants   Expiration Date
50.
    9,228       December 24, 2012
51.
    9,228       December 26, 2012
52.
    9,228       December 27, 2012
53.
    9,228       December 28, 2012
54.
    9,228       December 31, 2012
55.
    9,228       January 2, 2013
56.
    9,228       January 3, 2013
57.
    9,228       January 4, 2013
58.
    9,228       January 7, 2013
59.
    9,228       January 8, 2013
60.
    9,228       January 9, 2013
61.
    9,228       January 10, 2013
62.
    9,228       January 11, 2013
63.
    9,228       January 14, 2013
64.
    9,228       January 15, 2013
65.
    9,228       January 16, 2013
66.
    9,228       January 17, 2013
67.
    9,228       January 18, 2013
68.
    9,228       January 22, 2013
69.
    9,228       January 23, 2013
70.
    9,228       January 24, 2013
71.
    9,228       January 25, 2013
72.
    9,228       January 28, 2013
73.
    9,228       January 29, 2013
74.
    9,228       January 30, 2013
75.
    9,228       January 31, 2013
76.
    9,228       February 1, 2013
77.
    9,228       February 4, 2013
78.
    9,228       February 5, 2013
79.
    9,228       February 6, 2013
80.
    9,228       February 7, 2013
81.
    9,228       February 8, 2013
82.
    9,228       February 11, 2013
83.
    9,228       February 12, 2013
84.
    9,228       February 13, 2013
85.
    9,228       February 14, 2013
86.
    9,228       February 15, 2013
87.
    9,228       February 19, 2013
88.
    9,228       February 20, 2013
89.
    9,228       February 21, 2013
90.
    9,258       February 22, 2013

20